Exhibit 99.1 ASTLEY Date Mar 25, 2014 MONTAGUE, TX Reserves and Economics Time 02:55 PM MONTAGUE COUNTY REGULAR ONEAL OIL COMPANY As of January 01, 2014 Gross Production Net Production Price Operations M$ 10.0 Pct. Oil Gas Oil Gas Oil Gas Net Oper. Sev + Adv Net Oper. Capital Cash Flow Cum. Disc. MO-YR MBBL MMCF MBBL MMCF $/B $/M Revenues Taxes Expenses Costs,M$ BTAX, M$ BTAX, M$ 01-14 01-15 01-16 01-17 01-18 01-19 01-20 01-21 01-22 01-23 01-24 01-25 01-26 01-27 01-28 Subtotal Remain -0.000 -0.000 Total Cum Ult. BTAX Rate of Return (Pct) Production Start Date January 01, 2014 Present Worth Profile BTAX Net Income/Invest Project Life (Date) June 01, 2016 Disc PW of Net Disc PW of Net BTAX Net Income/Invest (Disc) Project Life (Years) Rate BTAX, M$ Rate BTAX, M$ BTAX Payout January 01, 2014 Discount Rate (Pct) BTAX Payout (Disc) January 01, 2014 Gross Wells Net Oil Revenues (M$) Max Oil Price $/BBL Net Gas Revenues (M$) Max Gas Price $/MCF Total Revenues (M$) Initial W.I. Fraction Final W.I. Fraction Initial Net OIL Fraction Final Net OIL Fraction Initial Net Gas Fraction Final Net Gas Fraction BELLER D Date Mar 25, 2014 RUSSELL, KS Reserves and Economics Time 02:55 PM FAIRPORT G L M COMPANY As of January 01, 2014 Gross Production Net Production Price Operations M$ 10.0 Pct. Oil Gas Oil Gas Oil Gas Net Oper. Sev + Adv Net Oper. Capital Cash Flow Cum. Disc. MO-YR MBBL MMCF MBBL MMCF $/B $/M Revenues Taxes Expenses Costs,M$ BTAX, M$ BTAX, M$ 01-14 01-15 01-16 01-17 01-18 01-19 01-20 01-21 01-22 01-23 01-24 01-25 01-26 01-27 01-28 Subtotal Remain -0.000 -0.000 -0.000 Total Cum Ult. BTAX Rate of Return (Pct) Production Start Date January 01, 2014 Present Worth Profile BTAX Net Income/Invest Project Life (Date) August 01, 2028 Disc PW of Net Disc PW of Net BTAX Net Income/Invest (Disc) Project Life (Years) Rate BTAX, M$ Rate BTAX, M$ BTAX Payout January 01, 2014 Discount Rate (Pct) BTAX Payout (Disc) January 01, 2014 Gross Wells Net Oil Revenues (M$) Max Oil Price $/BBL Net Gas Revenues (M$) Max Gas Price $/MCF Total Revenues (M$) Initial W.I. Fraction Final W.I. Fraction Initial Net OIL Fraction Final Net OIL Fraction Initial Net Gas Fraction Final Net Gas Fraction BRYAN (AUSTIN CHALK) POOLED UNIT Date Mar 25, 2014 BRAZOS, TX Reserves and Economics Time 02:55 PM GIDDINGS HK ENERGY OPERATING LLC As of January 01, 2014 Gross Production Net Production Price Operations M$ 10.0 Pct. Oil Gas Oil Gas Oil Gas Net Oper. Sev + Adv Net Oper. Capital Cash Flow Cum. Disc. MO-YR MBBL MMCF MBBL MMCF $/B $/M Revenues Taxes Expenses Costs,M$ BTAX, M$ BTAX, M$ 01-14 01-15 01-16 01-17 01-18 01-19 01-20 01-21 01-22 01-23 01-24 01-25 01-26 01-27 01-28 Subtotal Remain Total Cum Ult. BTAX Rate of Return (Pct) Production Start Date January 01, 2014 Present Worth Profile BTAX Net Income/Invest Project Life (Date) August 01, 2050 Disc PW of Net Disc PW of Net BTAX Net Income/Invest (Disc) Project Life (Years) Rate BTAX, M$ Rate BTAX, M$ BTAX Payout January 01, 2014 Discount Rate (Pct) BTAX Payout (Disc) January 01, 2014 Gross Wells Net Oil Revenues (M$) Max Oil Price $/BBL Net Gas Revenues (M$) Max Gas Price $/MCF Total Revenues (M$) Initial W.I. Fraction Final W.I. Fraction Initial Net OIL Fraction Final Net OIL Fraction Initial Net Gas Fraction Final Net Gas Fraction BUFFALO Date Mar 25, 2014 RUSSELL, KS Reserves and Economics Time 02:55 PM DORRANCE BUFFALO RESOURCES LLC As of January 01, 2014 Gross Production Net Production Price Operations M$ 10.0 Pct. Oil Gas Oil Gas Oil Gas Net Oper. Sev + Adv Net Oper. Capital Cash Flow Cum. Disc. MO-YR MBBL MMCF MBBL MMCF $/B $/M Revenues Taxes Expenses Costs,M$ BTAX, M$ BTAX, M$ 01-14 01-15 01-16 01-17 01-18 01-19 01-20 01-21 01-22 01-23 01-24 01-25 01-26 01-27 01-28 Subtotal Remain Total Cum Ult. BTAX Rate of Return (Pct) Production Start Date January 01, 2014 Present Worth Profile BTAX Net Income/Invest Project Life (Date) January 01, 2058 Disc PW of Net Disc PW of Net BTAX Net Income/Invest (Disc) Project Life (Years) Rate BTAX, M$ Rate BTAX, M$ BTAX Payout January 01, 2014 Discount Rate (Pct) BTAX Payout (Disc) January 01, 2014 Gross Wells Net Oil Revenues (M$) Max Oil Price $/BBL Net Gas Revenues (M$) Max Gas Price $/MCF Total Revenues (M$) Initial W.I. Fraction Final W.I. Fraction Initial Net OIL Fraction Final Net OIL Fraction Initial Net Gas Fraction Final Net Gas Fraction BURMEISTER-DISQUE UNIT Date Mar 25, 2014 BARTON, KS Reserves and Economics Time 02:55 PM KRAFT-PRUSA L B EXPLORATION INCORPORATED As of January 01, 2014 Gross Production Net Production Price Operations M$ 10.0 Pct. Oil Gas Oil Gas Oil Gas Net Oper. Sev + Adv Net Oper. Capital Cash Flow Cum. Disc. MO-YR MBBL MMCF MBBL MMCF $/B $/M Revenues Taxes Expenses Costs,M$ BTAX, M$ BTAX, M$ 01-14 01-15 01-16 01-17 01-18 01-19 01-20 01-21 01-22 01-23 01-24 01-25 01-26 01-27 01-28 Subtotal Remain Total Cum Ult. BTAX Rate of Return (Pct) Production Start Date January 01, 2014 Present Worth Profile BTAX Net Income/Invest Project Life (Date) May 01, 2034 Disc PW of Net Disc PW of Net BTAX Net Income/Invest (Disc) Project Life (Years) Rate BTAX, M$ Rate BTAX, M$ BTAX Payout January 01, 2014 Discount Rate (Pct) BTAX Payout (Disc) January 01, 2014 Gross Wells Net Oil Revenues (M$) Max Oil Price $/BBL Net Gas Revenues (M$) Max Gas Price $/MCF Total Revenues (M$) Initial W.I. Fraction Final W.I. Fraction Initial Net OIL Fraction Final Net OIL Fraction Initial Net Gas Fraction Final Net Gas Fraction CARRABBA-DOOLEY 1H Date Mar 25, 2014 BRAZOS, TX Reserves and Economics Time 02:55 PM AGUILA VADO HALCON OPERATING CO INC As of January 01, 2014 Gross Production Net Production Price Operations M$ 10.0 Pct. Oil Gas Oil Gas Oil Gas Net Oper. Sev + Adv Net Oper. Capital Cash Flow Cum. Disc. MO-YR MBBL MMCF MBBL MMCF $/B $/M Revenues Taxes Expenses Costs,M$ BTAX, M$ BTAX, M$ 01-14 01-15 01-16 01-17 01-18 01-19 01-20 01-21 01-22 01-23 01-24 01-25 01-26 01-27 01-28 Subtotal Remain Total Cum Ult. BTAX Rate of Return (Pct) Production Start Date January 01, 2014 Present Worth Profile BTAX Net Income/Invest Project Life (Date) May 01, 2043 Disc PW of Net Disc PW of Net BTAX Net Income/Invest (Disc) Project Life (Years) Rate BTAX, M$ Rate BTAX, M$ BTAX Payout January 01, 2014 Discount Rate (Pct) BTAX Payout (Disc) January 01, 2014 Gross Wells Net Oil Revenues (M$) Max Oil Price $/BBL Net Gas Revenues (M$) Max Gas Price $/MCF Total Revenues (M$) Initial W.I. Fraction Final W.I. Fraction Initial Net OIL Fraction Final Net OIL Fraction Initial Net Gas Fraction Final Net Gas Fraction CARRABBA-DOOLEY 2H Date Mar 25, 2014 BRAZOS, TX Reserves and Economics Time 02:55 PM AGUILA VADO HALCON OPERATING CO INC As of January 01, 2014 Gross Production Net Production Price Operations M$ 10.0 Pct. Oil Gas Oil Gas Oil Gas Net Oper. Sev + Adv Net Oper. Capital Cash Flow Cum. Disc. MO-YR MBBL MMCF MBBL MMCF $/B $/M Revenues Taxes Expenses Costs,M$ BTAX, M$ BTAX, M$ 01-14 01-15 01-16 01-17 01-18 01-19 01-20 01-21 01-22 01-23 01-24 01-25 01-26 01-27 01-28 Subtotal Remain -0.000 Total Cum Ult. BTAX Rate of Return (Pct) Production Start Date January 01, 2014 Present Worth Profile BTAX Net Income/Invest Project Life (Date) March 01, 2036 Disc PW of Net Disc PW of Net BTAX Net Income/Invest (Disc) Project Life (Years) Rate BTAX, M$ Rate BTAX, M$ BTAX Payout January 01, 2014 Discount Rate (Pct) BTAX Payout (Disc) January 01, 2014 Gross Wells Net Oil Revenues (M$) Max Oil Price $/BBL Net Gas Revenues (M$) Max Gas Price $/MCF Total Revenues (M$) Initial W.I. Fraction Final W.I.
